Citation Nr: 1316028	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  13-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to a total disability rating due to individual employability (TDIU). 


REPRESENTATION

Appellant represented by:	Mr. Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1947 to January 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (RO), which in pertinent part, denied the benefit sought on appeal.  

In a March 2012 Decision, the Board denied a claim for an evaluation in excess of 50 percent for service-connected adjustment disorder from September 1, 2009 to February 3, 2011.  At that time, the Board took jurisdiction of the claim of entitlement to a TDIU under Rice v. Shinseki, and remanded it for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Presently, the Veteran is service-connected for an adjustment disorder, residual of lung cancer, left thumb disability, left hand disability, and laceration scar.  He contends that his service-connected disabilities render him unemployable.  Thus, he seeks entitlement to TDIU.  In a January 2013 statement, the Veteran's attorney asked that obtain a medical opinion addressing whether the combination of the Veteran's service-connected disabilities would prevent him from obtaining and maintaining substantially gainful employment.  Upon review of the record, the Board agrees that further evidentiary development is necessary.  

In March 2012, the Board remanded the Veteran's claim so that he could be provided with a VA examination to determine whether his service-connected disabilities rendered him unemployable.  The Veteran was provided with June 2012 psychiatric and general medical VA examinations (including respiratory and orthopedic).  The June 2012 psychiatric VA examiner opined that the Veteran's mental health symptomatology results in moderate work dysfunction but it does not, by itself, preclude the Veteran from obtaining or maintaining employment.  The June 2012 general medical VA examiner opined that the Veteran's disabilities affecting his left hand do not prevent the Veteran from obtaining and maintaining sedentary gainful employment.  The general medical VA examiner did opine that the Veteran's residuals of lung cancer precluded him from obtaining and maintaining physical employment which would involve climbing two flights of stairs, prolonged walking over 200 yards, or any strenuous physical activity; however, the VA examiner did not feel that the Veteran's lung disability limited his ability to maintain sedentary employment. 

Subsequently, the Veteran's representative, in his January 2013 substantive appeal statement in lieu of VA Form-9, alleged that the June 2012 mental and general medical VA examinations were inadequate insofar as they failed to address the cumulative effect of the Veteran's service-connected conditions on his employability.  The Board agrees that neither VA examiner addressed the cumulative effect of the Veteran's service-connected conditions, and in that regard, the VA examination are inadequate and fail to comply with the March 2013 Remand instructions.  Accordingly, the Board finds that another remand is required for compliance with its March 2013 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  A remand is necessary for a VA supplemental medical opinion to address the cumulative effect of all of the Veteran's service-connected disabilities on his employment as instructed by the March 2012 remand directives.  

In addition, the Veteran's representative further requested in his January 2013 statement that a claim for TDIU prior to February 4, 2011 should be considered on an extraschedular basis under 38 C.F.R. § 4.16(b).  Prior to February 4, 2011, the Veteran did not meet the schedular TDIU criteria in 38 C.F.R. § 4.16(a).  It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  This has not yet been addressed by the RO in either the January 2012 rating decision or a January 2013 statement of the case (SOC).  In as much as RO has not considered this issue in the first instance, it should do so before the Board entertains any appeal.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain a VA medical opinion to clarify the cumulative effect of the Veteran's service-connected disabilities on his employability.  The Veteran's claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the opinion.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

Based on a review of the evidence contained in the claims file, the examiner is asked to comment on whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the cumulative effect of his service-connected disabilities.  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Please note that if the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities. 

2.  Then, readjudicate the Veteran's claim for TDIU (to include consideration of TDIU on an extraschedular basis prior to February 4, 2011).  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


